ORDER

PER CURIAM.
John King (“Appellant”) appeals from the trial court’s judgment, convicting Appellant of one count of deviate sexual assault, in violation of Section 566.070. Appellant was found to be a prior and persistent offender and sentenced to 15 years’ imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).